J. S14045/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                   v.                     :
                                          :
MARCUS CHRISTIE,                          :          No. 2324 EDA 2018
                                          :
                        Appellant         :


             Appeal from the PCRA Order Entered July 19, 2018,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-1200451-2004


BEFORE: BOWES, J., KING, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED OCTOBER 20, 2020

      Marcus Christie appeals from the July 19, 2018 order entered by the

Court of Common Pleas of Philadelphia County granting in part and denying in

part1 his second petition for relief pursuant to the Post Conviction Relief Act,

(“PCRA”) 42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.

      The PCRA court set forth the following factual history:

            At about 11:43 p.m. on March 1, 2004, Police Officer
            Thomas Anderosky [], in response to a radio call, went
            to Franklin and Diamond Streets in Philadelphia. He
            found the decedent, Dwight Johnson, lying
            unconscious partially outside the opened driver’s door
            of a green Pontiac. Although his feet were still in the
            car, it appeared that the rest of his body fell out of the
            car. He appeared to have a head wound. Ten fired

1The PCRA court granted appellant relief only as to his claim arising under the
Supreme Court of the United States’ decisions in Miller v. Alabama, 567 U.S.
460 (2012), and Montgomery v. Louisiana, 136 S.Ct. 718 (2016). The
PCRA court’s grant of relief is not subject to the instant appeal.
J. S14045/20


          9mm cartridges and nine fired .40 caliber cartridges,
          as well as bullet fragments, were recovered from the
          scene. Portions of six other bullets were recovered
          from the car. One bullet fragment was removed from
          the head of the victim. The decedent was shot once
          through the forehead. The bullet passed through his
          brain and caused numerous fractures of the skull. The
          shot was fatal.

          The Commonwealth presented three witnesses who at
          one time stated he or she was at or near the scene of
          the crime. Its first witness, Hiram Ramos, testified at
          this     trial   only     that    he   knew        both
          defendants[Footnote 1] and at the time of killing he
          was inside his grandmother’s house at 2051 North
          Franklin Street when he heard several gunshots.
          Before the jury he denied seeing anyone commit the
          killing.

                [Footnote 1] As will be more fully set forth
                below, appellant was tried jointly with his
                co-defendant, Ramon Cintron.

          The Commonwealth then questioned the witness
          concerning several statements he gave to the police
          as well as his prior testimony given at appellant’s
          preliminary hearing that were inconsistent with his
          trial testimony. Specifically, just a few hours after the
          shooting, homicide detectives interview Mr. Ramos.
          He told the detectives he was inside a house at
          2108 N. 8th Street when he heard gunshots. He went
          to the door and saw decedent, whom he knew,
          standing by the green car. More gunshots erupted.
          The victim was struck and someone who was shooting
          jumped into the car and the car, being driven by a
          female, drove off. He then went to Franklin and
          Diamond Streets where he again saw a car with the
          decedent being dragged out of it.

          On August 2, 2004, homicide detectives again
          interviewed Mr. Ramos.       At that time, he was
          incarcerated at Camp Hill and the interview occurred
          at the prison. In that interview, he stated shortly
          before the shooting he saw the decedent by the green


                                    -2-
J. S14045/20


              car. He also saw appellant, his co-defendant and
              others standing on the street. Ramos went home.
              About ten minutes later, he saw two people shooting
              from inside a car into the green car. After the
              shooting stopped, he saw the co-defendant flee and
              he also saw [] appellant jump into a car and it sped
              off. On November 23, 2004, prior to appellant’s
              preliminary hearing he again spoke with the
              detectives. He told the detectives he saw appellant
              and his co-defendant shoot the decedent. Despite
              these statements made to police, at trial, Ramos
              testified repeatedly that he did not see [appellant]
              commit the shooting.[Footnote 2]

                   [Footnote 2] The jury received proper
                   instructions regarding how to analyze
                   witness testimony generally as well as
                   Mr. Ramos specifically.

PCRA court opinion, 7/8/19 at 1-3 (extraneous capitalization and citations to

the record omitted).

        A jury convicted appellant of first-degree murder and conspiracy2 on

March 9, 2006, and the trial court sentenced appellant to life imprisonment,

plus a consecutive sentence of 18-36 years’ imprisonment.            Appellant

appealed and this court affirmed his judgment of sentence on May 30, 2008.

Commonwealth v. Christie, 954 A.2d 33 (Pa.Super. 2008) (unpublished

memorandum). Appellant did not seek a petition for allowance of appeal with

our supreme court.

        Appellant filed his first pro se PCRA petition on September 26, 2008.

The PCRA court dismissed appellant’s petition and this court affirmed the PCRA




2   18 Pa.C.S.A. §§ 2502(a) and 903(a), respectively.


                                     -3-
J. S14045/20

court’s dismissal on February 7, 2014. Commonwealth v. Christie, 97 A.3d

795 (Pa.Super. 2014) (unpublished memorandum).              Our supreme court

denied appellant’s petition for allowance of appeal.        Commonwealth v.

Christie, 96 A.3d 1025 (Pa. 2014).

       Appellant filed the instant PCRA petition pro se on April 6, 2015.

Appellant subsequently filed two amended PCRA petitions. On July 18, 2018,

the PCRA court granted appellant’s petition in part and denied it in part without

a hearing.3

       Appellant filed a timely notice of appeal.      The PCRA court ordered

appellant to file a concise statement of errors complained of on appeal and

appellant timely complied.      The PCRA court subsequently filed an opinion

pursuant to Pa.R.A.P. 1925(a).

       Appellant raises the following issues for our review:

              [I.]   Whether the Brady[4] claims have arguable
                     merit in which case they are timely?

              II.    Whether the PCRA court denied procedural due
                     process when [it] refused to hold an evidentiary
                     hearing on the Brady claims based on newly
                     discovered facts?


3 We note that this court has recognized that a PCRA court’s order granting in
part and denying in part all issues raised in a PCRA petition is a final order for
the purposes of an appeal. Commonwealth v. Grove, 170 A.3d 1127, 1138
(Pa.Super. 2017), appeal denied, 185 A.3d 967 (Pa. 2018), citing
Commonwealth v. Watley, 153 A.3d 1034, 1039 n.3 (Pa.Super. 2016),
appeal denied, 169 A.3d 574 (Pa. 2017). See also Commonwealth v.
Gaines, 127 A.3d 15, 17-18 (Pa.Super. 2015) (en banc).

4   See Brady v. Maryland, 373 U.S. 83 (1963).


                                       -4-
J. S14045/20


              [III.] Whether the PCRA court erred and denied
                     procedural due process of law when [it] did not
                     issue a Rule 907 notice of intent to dismiss
                     before dismissing claims resented [sic] in the
                     PCRA petition?

Appellant’s brief at 2 (full capitalization omitted; bolding and italics added).5

        Before we can address the merits of appellant’s appeal, we must first

determine whether we have jurisdiction to do so. The PCRA requires that any

petition for collateral relief be filed within one year of the date that the

judgment of sentence becomes final.           42 Pa.C.S.A. § 9545(b)(1).     “[A]

judgment becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” Commonwealth v. Callahan, 101 A.3d 118, 122 (Pa.Super. 2014),

quoting 42 Pa.C.S.A. § 9545(b)(3).

        Here, appellant’s judgment of sentence became final on June 29, 2008,

following the conclusion of the period in which appellant could have filed a

petition    for   allowance   of   appeal   with   our   supreme   court.    See

Pa.R.A.P. 1113(a). Appellant filed the instant PCRA petition on April 6, 2015—

over six years after his judgment of sentence became final and over five years

after a PCRA petition could be considered timely.               See 42 Pa.C.S.A.

§ 9545(b)(1). Accordingly, appellant’s petition is facially untimely.




5   For ease of discussion, we re-ordered appellant’s issues.


                                       -5-
J. S14045/20

      A petitioner may only file a PCRA petition beyond one year of the date

the judgment of sentence becomes final if:

            (i)     the failure to raise the claim previously was the
                    result of interference by government officials
                    with the presentation of the claim in violation of
                    the Constitution or laws of this Commonwealth
                    or the Constitution or laws of the United States;

            (ii)    the facts upon which the claim is predicated
                    were unknown to the petitioner and could not
                    have been ascertained by the exercise of due
                    diligence; or

            (iii)   the right asserted is a constitutional right that
                    was recognized by the Supreme Court of the
                    United States or the Supreme Court of
                    Pennsylvania after the time period provided in
                    this section and has been held by that court to
                    apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

            “[T]he time limitations pursuant to . . . the PCRA are
            jurisdictional.” Commonwealth v. Fahy, [] 737 A.2d
            214, 222 ([Pa.] 1999).          “[Jurisdictional time]
            limitations are mandatory and interpreted literally;
            thus, a court has no authority to extend filing periods
            except as the statute permits.” Id. “If the petition is
            determined to be untimely, and no exception has been
            pled and proven, the petition must be dismissed
            without a hearing because Pennsylvania courts are
            without jurisdiction to consider the merits of the
            petition.”   Commonwealth v. Perrin, 947 A.2d
            1284, 1285 (Pa.Super. 2008).

Commonwealth v. Jackson, 30 A.3d 516, 519 (Pa.Super. 2011), appeal

denied, 47 A.3d 845 (Pa. 2012). In cases in which a petitioner is claiming an

exception to the PCRA time-bar, the petition must be filed within 60 days of




                                       -6-
J. S14045/20

the date the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2)

(amended).6

          We begin with our well-settled standard of review for the denial of PCRA

relief.

                “Our review of a PCRA court’s decision is limited to
                examining whether the PCRA court’s findings of fact
                are supported by the record, and whether its
                conclusions of law are free from legal error.”
                Commonwealth v. Hanible, [] 30 A.3d 426, 438
                ([Pa.] 2011) (citing Commonwealth v. Colavita, []
                993 A.2d 874, 886 ([Pa.] 2010)). We view the
                findings of the PCRA court and the evidence of record
                in a light most favorable to the prevailing party. Id.
                With respect to the PCRA court’s decision to deny a
                request for an evidentiary hearing, or to hold a limited
                evidentiary hearing, such a decision is within the
                discretion of the PCRA court and will not be overturned
                absent an abuse of discretion. See Commonwealth
                v. Reid, [] 99 A.3d 470, 485 ([Pa.] 2014). “The PCRA
                court’s credibility determinations, when supported by
                the record, are binding on this Court; however, we
                apply a de novo standard of review to the PCRA
                court’s legal conclusions.”       Commonwealth v.
                Roney, [] 79 A.3d 595, 603 ([Pa.] 2013). The denial
                of an appellant’s request for discovery is reviewed for
                abuse of discretion. Id.

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015).




6 We note that the General Assembly amended Section 9545(b)(2) to require
PCRA petitioners invoking an exception to the time-bar to file a petition within
one year of the date the claim could have been presented. See Act 2018,
Oct. 24, P.L. 894, No. 146, § 2, effective Dec. 24, 2018. The amendment,
however, only applied to claims arising after December 24, 2017. Accordingly,
the amendment does not apply to the instant case.


                                         -7-
J. S14045/20

      In his first issue7, appellant avers to have met two exceptions to the

PCRA time-bar: governmental interference and newly discovered evidence.

(Appellant’s brief at 8-9.) In order to raise a governmental interference claim

in the context of a facially untimely PCRA, a petitioner is,

             required to plead and prove that his “failure to raise
             the claim [or claims] previously was the result of
             interference by government officials with the
             presentation of the claim [or claims] in violation of the
             Constitution or laws of this Commonwealth or the
             Constitution or laws of the United States....”
             42 Pa.C.S.[A.] § 9545(b)(1)(i) (emphasis added).

Commonwealth v. Chester, 895 A.2d 520, 523 (Pa. 2006) (emphasis in

original).   Our supreme court has stated that allegations of government

interference in the form of a Brady violation does not relieve a petitioner of

his or her obligation to exercise due diligence.

             Although a Brady violation may fall within the
             governmental interference exception [to the PCRA
             time-bar], the petitioner must plead and prove the
             failure to previously raise the claim was the result of
             interference by government officials, and the

7 We note that appellant failed to divide the argument section of his brief into
as many parts as there are questions to be answered pursuant to
Pa.R.A.P. 2119(a). We have the authority to dismiss appeals for failing to
comply with the Rules of Appellate Procedure and will do so in cases where
such a failure hinders our ability to conduct meaningful appellate review.
In re R.D., 44 A.3d 657, 674 (Pa.Super. 2012), appeal denied, 56 A.3d 398
(Pa. 2012), citing Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super.
2007), appeal denied, 940 A.2d 362 (Pa. 2008); see also Pa.R.A.P. 2101
(requiring that briefs conform with all material aspects of the relevant Rules
of Appellate Procedure and granting appellate courts the power to quash or
dismiss appeals in cases where defects in the brief are substantial). Here,
because our ability to conduct meaningful appellant review has not been
hindered despite appellant’s violation of Rule 2119(a), we will not dismiss this
appeal.


                                       -8-
J. S14045/20


            information could not have been obtained earlier with
            the exercise of due diligence. [Commonwealth v.
            Breakiron, 781 A.2d 94, 98 (Pa. 2001).] Section
            9545(b)(1)(ii)’s exception requires the facts upon
            which the Brady claim is predicated were not
            previously known to the petitioner and could not have
            been      ascertained    through      due    diligence.
            Commonwealth v. Lambert, [] 884 A.2d 848, 852
            ([Pa.] 2005). In [Commonwealth v. Bennett, 930
            A.2d 1264 (Pa. 2007),] we clarified that
            § 9454(b)(1)(ii)’s exception does not contain the
            same requirements as a Brady claim, noting “we
            made clear the exception set forth in (b)(1)(ii) does
            not require any merits analysis of the underlying
            claim. Rather, the exception merely requires that the
            ‘facts’ upon which such a claim is predicated must not
            have been known to appellant, nor could they have
            been ascertained by due diligence.” Bennett, [930
            A.2d] at 1271 (quoting Lambert, [884 A.2d] at 852).

Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008), cert.

denied sub nom. Abu-Jamal v. Pennsylvania, 555 U.S. 916 (2008); see

also Commonwealth v. Smith, 194 A.3d 126, 133 (Pa.Super. 2018),

appeal denied, 208 A.3d 64 (Pa. 2019).8

      Our supreme court has defined due diligence as follows: “Due diligence

‘does not require perfect vigilance and punctilious care, but merely a showing

the party has put forth reasonable effort’ to obtain the information upon which


8 Appellant contends that Brady violations are not subject to the PCRA
timeliness requirements.     (Appellant’s brief at 10.)    In support of his
argument, appellant cites a federal appeals case from the United States Court
of Appeals for the Second Circuit, Lewis v. Connecticut Com’r of
Correction, 786 F.3d 176 (2d Cir. 2015). We note that federal district and
intermediate appellate court decisions are not binding on this court; however,
they may be considered as persuasive authority.          Commonwealth v.
Herbert, 85 A.3d 558, 565 n.8 (Pa.Super.2014), citing McEwing v. Lititz
Mut. Ins. Co., 77 A.3d 639, 648 n.7 (Pa.Super. 2013) (citation omitted).


                                     -9-
J. S14045/20

a claim is based.” Commonwealth v. Cox, 146 A.3d 221, 230 (Pa. 2016),

quoting Commonwealth v. Edmiston, 65 A.3d 339, 348 (Pa. 2013), cert.

denied sub nom. Edmiston v. Pennsylvania, 571 U.S. 1026 (2013).

      Here, appellant’s discussion as to the due diligence he exercised is as

follows:

              In the case at bar, it is beyond reasonable debate that
              the witness has the final say regarding if, as and when
              he will come forward and give a statement. With
              respect to a PCRA petition, Petitioner cannot present
              the claim until the witness is willing to come forward
              and give a sworn statement or an affidavit.

Appellant’s brief at 12.

      Appellant, however, provides no explanation as to when Ramos came

forward and gave a statement. Therefore, appellant neither pleads nor proves

that he filed the instant PCRA petition within 60 days of learning that Ramos’

statements to the police “were a product of coercion, intimidation, and

coaching[,]” on the part of the police.        See 42 Pa.C.S.A. § 9545(b)(2)

(amended) (requiring petitioners claiming an exception to the PCRA time-bar,

to file petition within 60 days of the date the claim could have been

presented).      Accordingly, appellant has failed to plead or prove the

government interference exception to the PCRA time-bar.

      Our inquiry cannot end here. Appellant also contends that he has met

the after-discovered evidence exception of the PCRA time-bar.

              The timeliness exception set forth in Section
              9545(b)(1)(ii) requires a petitioner to demonstrate he
              did not know the facts upon which he based his


                                      - 10 -
J. S14045/20


          petition and could not have learned those facts earlier
          by the exercise of due diligence. Commonwealth v.
          Bennett, [], 395, 930 A.2d 1264, 1271 ([Pa.] 2007).
          Due diligence demands that the petitioner take
          reasonable steps to protect his own interests.
          Commonwealth v. Carr, 768 A.2d 1164, 1168
          (Pa.Super. 2001). A petitioner must explain why he
          could not have learned the new fact(s) earlier with the
          exercise of due diligence.       Commonwealth v.
          Breakiron, [], 781 A.2d 94, 98 ([Pa.] 2001);
          Commonwealth v. Monaco, 996 A.2d 1076, 1080
          (Pa.Super. 2010), appeal denied, [], 20 A.3d 1210
          ([Pa.] 2011). This rule is strictly enforced. Id.
          Additionally, the focus of this exception “is on the
          newly discovered facts, not on a newly discovered or
          newly willing source for previously known facts.”
          Commonwealth v. Marshall, [], 596, 947 A.2d 714,
          720 ([Pa.] 2008) (emphasis in original).

          The timeliness exception set forth at Section
          9545(b)(1)(ii) has often mistakenly been referred to
          as the “after-discovered evidence” exception.
          Bennett, [], 930 A.2d at 1270. “This shorthand
          reference was a misnomer, since the plain language
          of subsection (b)(1)(ii) does not require the petitioner
          to allege and prove a claim of ‘after-discovered
          evidence.’” Id. Rather, as an initial jurisdictional
          threshold, Section 9545(b)(1)(ii) requires a petitioner
          to allege and prove that there were facts unknown to
          him and that he exercised due diligence in discovering
          those facts.     See 42 Pa.C.S.A. § 9545(b)(1)(ii);
          Bennett, supra. Once jurisdiction is established, a
          PCRA     petitioner  can    present    a    substantive
          after-discovered-evidence claim. See 42 Pa.C.S.A.
          § 9543(a)(2)(vi) (explaining that to be eligible for
          relief under PCRA, petitioner must plead and prove by
          preponderance of evidence that conviction or
          sentence resulted from, inter alia, unavailability at
          time of trial of exculpatory evidence that has
          subsequently become available and would have
          changed outcome of trial if it had been introduced).
          In other words, the “new facts” exception at:




                                   - 11 -
J. S14045/20


                    [S]ubsection      (b)(1)(ii)     has     two
                    components, which must be alleged and
                    proved. Namely, the petitioner must
                    establish that: 1) the facts upon which the
                    claim was predicated were unknown and
                    2) could not have been ascertained by the
                    exercise of due diligence. If the petitioner
                    alleges     and     proves     these     two
                    components, then the PCRA court has
                    jurisdiction over the claim under this
                    subsection.

             Bennett, [], 930 A.2d at 1272 (internal citations
             omitted) (emphasis in original). Thus, the “new facts”
             exception at Section 9545(b)(1)(ii) does not require
             any merits analysis of an underlying after-discovered-
             evidence claim. Id. [] at 1271.

Commonwealth v. Brown, 111 A.3d 171, 176-177 (Pa.Super. 2015),

appeal denied, 125 A.3d 1197 (Pa. 2015).

      Here, appellant raises a new-facts claim in the form of affidavits from

Ramos, John Sullivan, and Omar Johnson. Appellant, however, fails to include

any discussion or explanation as to why he could not have learned of the

testimony proffered by Sullivan or Johnson earlier with the exercise of due

diligence.   See Breakiron, 781 A.2d at 98; Monaco, 996 A.2d at 1080.

Indeed, appellant’s discussion of the Sullivan and Johnson affidavits is limited

to the following:

             Mr. Sullivan’s affidavit indicates that [appellant] was
             not present the night of the shooting. Omar Johnson
             indicates that [appellant] was not the shooter and he
             identified Mark Burnett as the shooter.

Appellant’s brief at 9. Our review of the record reveals that appellant also

failed to include any such explanation in his PCRA petition.


                                      - 12 -
J. S14045/20

      Moreover, appellant neither pleads nor proves that he filed the instant

petition within 60 days of learning of Sullivan’s and Johnson’s proffered

testimony. Indeed, in his affidavit, Sullivan notes that he saw appellant for

the first time since the incident at issue years later in the prison dining hall.

(See Sullivan affidavit, 2/12/15 at 1.)        Neither Sullivan nor appellant,

however, disclose how much time had elapsed between Sullivan and

appellant’s meeting in the prison dining hall and Sullivan’s signing the affidavit

at issue. Johnson’s affidavit is dated December 10, 2009—over four years

before the instant PCRA petition was filed.

      Accordingly, we find that appellant has failed to plead or prove any of

the exceptions to the PCRA time-bar, and we do not have jurisdiction to review

the merits of appellant’s petition.

      In his second issue, appellant avers that the PCRA court erred when it

refused to hold an evidentiary hearing on the Brady claims based on newly

discovered facts. (Appellant’s brief at 2.) As noted above, “[w]ith respect to

the PCRA court’s decision to deny a request for an evidentiary hearing, or to

hold a limited evidentiary hearing, such a decision is within the discretion of

the PCRA court and will not be overturned absent an abuse of discretion.”

Mason, 130 A.3d at 617, citing Reid, 99 A.3d at 485.

      Here, appellant baldly claims that he was entitled to an evidentiary

hearing, “at minimum.” (Appellant’s brief at 13.) Appellant further claims

that, “[h]e presented a strong showing that a miscarriage of justice occurred.



                                      - 13 -
J. S14045/20

There were genuine issues of material fact that require a fair hearing in a fair

tribunal.” (Id.) Based on our review of the record, we find that the PCRA

court did not abuse its discretion when it denied appellant’s request for an

evidentiary hearing. Accordingly, appellant’s second issue is without merit.

      Finally, appellant contends that the PCRA court erred and denied

appellant procedural due process when it did not issue a notice of its intention

to   dismiss    appellant’s   PCRA   petition   pursuant   to   Pa.R.Crim.P.   907.

(Appellant’s brief at 6.) As noted by appellant,

               (1)   the judge shall promptly review the petition,
                     any answer by the attorney for the
                     Commonwealth, and other matters of record
                     relating to the defendant’s claim(s). If the
                     judge is satisfied from this review that there are
                     no genuine issues concerning any material fact
                     and that the defendant is not entitled to
                     post-conviction collateral relief, and no purpose
                     would be served by any further proceedings, the
                     judge shall give notice to the parties of the
                     intention to dismiss the petition and shall state
                     in the notice the reasons for the dismissal. The
                     defendant may respond to the proposed
                     dismissal within 20 days of the date of the
                     notice. The judge thereafter shall order the
                     petition dismissed, grant leave to file an
                     amended petition, or direct that the proceedings
                     continue.

Pa.R.Crim.P. 907(1).

      This court has held that “failure to issue [a] Rule 907 notice is not

reversible error where the record is clear that the petition is untimely.”

Commonwealth v. Zeigler, 148 A.2d 849, 851 n.2 (Pa.Super. 2016), citing

Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa.Super. 2013); see also


                                       - 14 -
J. S14045/20

Commonwealth v. Pursell, 749 A.2d 911, 917 n.7 (Pa. 2000). Here, as

discussed in detail supra, the record is clear that the instant PCRA petition,

with the exception of the issue on which the PCRA court granted relief, is

untimely. Accordingly, the PCRA court did not commit a reversible error when

it failed to issue a Rule 907 notice.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/20/2020




                                        - 15 -